                                                                                            FILED
                                                                                   2018 Oct-03 PM 04:06
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                            NORTHWESTERN DIVISION
 PAUL D. CARLILE,                             )
             Plaintiff,                       )
                                              )
      vs.                                     )
                                              )             3:10-cv-2778-LSC
 SOCIAL SECURITY
 ADMINISTRATION,                              )
 COMMISSIONER,                                )
                                              )
             Defendant.                       )
                                              )


                            MEMORANDUM OF OPINION

I.          Introduction

            Before the Court is the “Memorandum in Support of the Appeals Council’s

Dismissal,” filed by Defendant, the Commissioner of the Social Security

Administration (“Commissioner”). (Doc. 11.) For the following reasons, this

action is due to be dismissed and judgment entered in favor of the Commissioner.

II.         Background

            On May 2, 2008, Plaintiff protectively filed an application for a period of

disability, disability insurance benefits, and supplemental security income pursuant




                                         Page 1 of 8
to the Social Security Act. 1 (Tr. at 4). After an initial denial and a hearing before an

Administrative Law Judge (“ALJ”), on December 3, 2009, the ALJ issued a

decision finding Plaintiff not disabled within the meaning of the Social Security

Act. (Tr. at 1-10). The ALJ sent a copy of the decision to both Plaintiff and his

attorney, notifying Plaintiff of his right to seek Appeals Council review within 60

days of his receipt of the decision if he disagreed with the decision. (Tr. at 1-3). The

notice stated that “[t]he Appeals Council assumes you got this notice 5 days after

the date of the notice unless you show you did not get it within the 5-day period.

The Council will dismiss a late request unless you show you had a good reason for

not filing it on time.” (Tr. at 1).

          Plaintiff, though counsel, submitted a request for review of the ALJ’s

decision to the social security office in Florence, Alabama, sometime after February

8, 2010. (Tr. at 27). Plaintiff’s counsel’s cover letter to the request for review is

dated February 12, 2010, but there is no evidence that the field office received it on

that date. (Tr. at 11, 27). The actual request for review has a date stamp as being

transmitted by facsimile from Plaintiff’s counsel’s office on February 18, 2010. (Tr.

at 15).


1
       The Social Security Administration administers a national plan of contributory social
insurance for retired or disabled persons and their survivors and dependents under the Social
Security Act, 42 U.S.C. § 1305.


                                         Page 2 of 8
      On August 12, 2010, the Appeals Council dismissed Plaintiff’s request for

review. (Tr. at 24-28). The Appeals Council explained that although Plaintiff’s

counsel stated that he did not receive the ALJ’s decision until December 14, 2009,

there was no evidence that Plaintiff did not timely receive his notice of the ALJ’s

decision. (Tr. at 27). The Appeals Council further noted that while Plaintiff’s

counsel stated, based on his receipt date, that the request for review was due

February 12, 2010, there was no evidence that the request was received by the

agency by that date. (Tr. at 27). The date it was received by the social security

office was covered, while the facsimile date stamp on the request indicates the

request was sent February 18, 2010. (Tr. at 27). The Appeals Council concluded

that Plaintiff did not set forth any reason that would warrant finding good cause for

a late filing of his request for review and dismissed the request. (Tr. at 27). The

Appeals Council advised Plaintiff of his right to seek judicial review of the dismissal

pursuant to Acquiescence Ruling (“AR”) 99-4(11), 1999 WL 1137369, and

Bloodsworth v. Heckler, 703 F.2d 1233 (11th Cir. 1983). (Tr. at 24-25).

      On October 14, 2010, Plaintiff filed a Complaint in this Court, seeking

judicial review pursuant to AR 99-4(11) and Bloodsworth. (Doc. 1.) On January 21,

2011, the Commissioner moved to remand the case back to the Social Security

Administration pursuant to sentence six of 42 U.S.C. § 405(g), because further


                                      Page 3 of 8
proceedings were needed to produce Plaintiff’s complete administrative record

before the civil lawsuit could proceed. (Doc. 5.) The Court granted the motion and

dismissed this action on January 25, 2011. (Doc. 6.) Nearly eight years later, the

Commissioner filed its Answer in this case, listing as an Affirmative Defense that

Plaintiff failed to timely exhaust his administrative remedies. (Doc. 8.) The Clerk of

Court reopened the case and entered a briefing schedule to the parties on

December 15, 2017. (Doc. 10.) Plaintiff has not filed a brief in support of his

Complaint. The Commissioner’s brief in support of the Appeals Council’s

dismissal is thus presently before the Court, and this action is ripe for disposition.

III.   Standard of Review

       At issue is whether the Appeals Council abused its discretion in dismissing

Plaintiff’s request for review of the ALJ’s hearing decision denying Plaintiff

disability benefits. Congress has given courts “power to enter, upon the pleadings

and transcript of the record, a judgment affirming, modifying, or reversing the

decision of the Commissioner of Social Security, with or without remanding the

cause for rehearing.” 42 U.S.C. § 405(g). In the Eleventh Circuit, an Appeals

Council’s dismissal of a request for review due to untimeliness constitutes a “final

decision” subject to judicial review. Bloodsworth v. Heckler, 703 F.2d 1233, 1239

(11th Cir. 1983).


                                       Page 4 of 8
         When reviewing Appeals Council dismissals, the Court may only consider

whether the Appeals Council’s refusal to grant an extension of time was an abuse of

discretion. See Waters v. Massanari, 184 F. Supp. 2d 1333, 1341 (N.D. Ga. 2001)

(“All that this Court may consider pursuant to [Bloodsworth] is whether the

Appeals Council abused its discretion in dismissing Plaintiff’s tardy request for

review”). No abuse of discretion exists unless the Appeals Council has acted

“arbitrarily or unreasonably,” such as by failing to consider relevant factors or by

committing a clear error of judgment. Langford v. Fleming, 276 F.2d 215, 218 (5th

Cir. 1960); see also Atlanta Gas Light Co. v. F.E.R.C., 140 F.3d 1392, 1397 (11th Cir.

1998).

III.     Discussion

         The Appeals Council properly exercised its discretion in dismissing

Plaintiff’s untimely request for review of the ALJ’s decision. As an initial matter,

because Plaintiff’s request for review was dismissed, this Court does not have

jurisdiction to review the merits of Plaintiff’s claim for disability benefits. Waters,

184 F. Supp. 2d at 1341. To hold otherwise “would essentially read out of the

administrative scheme the requirement that a claimant seek review at the Appeals

Council level.” See id. Thus, the only issue before this Court is whether the




                                      Page 5 of 8
Appeals Council abused its discretion in dismissing Plaintiff’s untimely request for

review. See id.

      A claimant who desires Appeals Council review of an ALJ decision has 60

days after the date that he receives notice of the decision to file a written request

for review. See 20 C.F.R. §§ 404.968(a)(1), 416.1468(a)(1). The date of receipt is

presumed to be 5 days after the date on the notice unless the claimant shows that

he did not receive it within the 5-day period. See 20 C.F.R. §§ 404.901, 416.1401.

The Appeals Council will dismiss a request for review if the claimant did not file

the request within the stated period of time and the time for filing has not been

extended. See 20 C.F.R. §§ 404.971, 416.1471.

      A claimant may ask that the time for filing a request for review be extended.

See 20 C.F.R. §§ 404.968(b), 416.1468(b). The request for an extension of time

must be in writing, filed with the Appeals Council, and it must give the reasons why

the request for review was not filed within the stated time period. Id. If the claimant

shows that he had good cause for missing the deadline, the time period will be

extended. Id. To determine whether good cause exists, the Appeals Council

considers: (1) what circumstances kept the claimant from making the request on

time; (2) whether the agency’s action misled the claimant; (3) whether the

claimant did not understand the requirements of the Act resulting from


                                      Page 6 of 8
amendments to the Act, other legislation, or court decisions; and (4) whether the

claimant had any physical, mental, educational, or linguistic limitations (including

any lack of facility with the English language) which prevented the claimant from

filing a timely request or from understanding or knowing about the need to file a

timely request for review. 20 C.F.R. §§ 404.911(a), 416.1411(a).

      Here, the ALJ’s decision was dated December 3, 2009, giving Plaintiff until

February 8, 2010, to submit his request for review by the Appeals Council.2 (Tr. at

1). The fact that Plaintiff did not file a request for review by this time is not

disputed. Rather, sometime around February 12, 2010, Plaintiff’s counsel

presented to the agency that he did not receive notice of the ALJ’s decision until

December 14, 2009, and thus, asserted that he had good cause for not filing a

request for review earlier. (Tr. at 11). As the Appeals Council recognized, however,

Plaintiff’s counsel made no averments about when Plaintiff received the notice of

decision, which receipt would have been the trigger for Plaintiff’s time to file the

request for review. (Tr. at 27). See 20 C.F.R. §§ 404.968(a)(1), 416.1468(a)(1).

Moreover, there is no evidence that Plaintiff’s counsel even met the deadline for

submitting the request for review that he stated applied, February 12, 2010, as the

actual request shows it was faxed from Plaintiff’s counsel’s office on February 18,

2
      Sixty-five days after December 3, 2009, is Saturday, February 6, 2010. Plaintiff
presumably would have been given until the next business day to file his request.
                                      Page 7 of 8
2010. (Tr. at 15, 27). Plaintiff’s counsel thus did not raise any matter that would

tend to show good cause for the untimely filing, and the Appeals Council

reasonably declined to extend the time for filing and dismissed the request. See 20

C.F.R. §§ 404.911, 416.1411; Waters, 184 F. Supp. 2d at 1341 (noting claimant did

not demonstrate an impediment or confusion as to why she could not timely file a

request for review and affirming the Appeals Council’s dismissal).

      Accordingly, the Appeals Council did not abuse its discretion in finding that

Plaintiff failed to meet the deadline for requesting review and that there was no

good cause to extend the time for filing, and dismissing Plaintiff’s request for

review.

IV.   Conclusion

      In light of the foregoing, this case is due to be dismissed and judgment

entered in favor of the Commissioner. A separate closing order will be entered.

      DONE and ORDERED on October 3, 2018.



                                           _____________________________
                                                  L. Scott Coogler
                                            United States District Judge
                                                                                  160704




                                     Page 8 of 8
